Case 3:19-cv-17302-FLW-DEA Document1 Filed 08/28/19 Page 1 of 14 PagelD: 1

UNITED STATES DISTRICT COURT ee ae

DISTRICT OF NEW JERSEY

Milko ve Mateo

US. WSs nil) COURT
DISTRICT OF NEW JERSEY

RECEIVED

jig ALG 28 A 2 I

    

 

 

(In the space above enter the full name(s) of the plaintiff(s))

- against -

First transit [we- )

COMPLAINT

Jury Trial:[ Jes [x] No

 

(check one)

 

 

 

 

 

 

 

 

 

(In the space above enter the full name(s) of the defendant(s). If you
cannot fit the names of all of the defendants in the space provided,
please write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The names
listed in the above caption must be identical to those contained in

Part I. Addresses should not be included here.)

I. Parties in this complaint:

A. List your name, address and telephone number. Do the same for any additional plaintiffs named. Attach
additional sheets of paper as necessary.

Plaintiff Name
Street Address
County, City
State & Zip Code
Telephone Number

Mitke V. Mateo

P-0. Box 246203
VeWw ar kK

Vewark Serseu QPIO!
90.8: 937-113]!
Case 3:19-cv-17302-FLW-DEA Document1 Filed 08/28/19 Page 2 of 14 PagelD: 2
Case 3:19-cv-17302-FLW-DEA Document1 Filed 08/28/19 Page 3 of 14 PagelD: 3

§ 1324c. Penalties for document fraud
(a) Activities prohibited

It is unlawful for any person or entity knowingly—

(1) to forge, counterfeit, alter, or falsely
make any document for the purpose of satisfying a requirement of this chapter or to obtain a benefit under this
chapter,

(2) to use, attempt to use, possess, obtain, accept, or receive or to provide any forged, counterfeit, altered, or
falsely made document in order to satisfy any requirement of this chapter or to obtain a benefit under this
chapter,

(3) to use or attempt to use or to provide or attempt to provide any document lawfully issued to or with respect
to a person other than the possessor (including a deceased individual)

for the purpose of satisfying a requirement of

this chapter or obtaining a benefit under this chapter,

(4) to accept or receive or to provide any

document lawfully issued to or with respect to a person other than the possessor (including a deceased
individual) for the purpose of com-plying with section 1324a(b) of this title or obtaining a benefit under this
chapter, or

(5) to prepare, file, or assist another in preparing or filing, any application for benefits under this chapter, or any
document required under this chapter, or any document submitted in connection with such application or
document, with knowledge or in reckless dis-

regard of the fact that such application or document was falsely made or, in whole or in part, does not relate to
the person on whose behalf it was or is being submitted, or

(6)(A) to present before boarding a common carrier for the purpose of coming to the United States a document
which relates to the alien’s eligibility to enter the United States, and (B) to fail to present such document to an
imigration officer upon arrival at a United States port of entry.
Case 3:19-cv-17302-FLW-DEA Document1 Filed 08/28/19 Page 4 of 14 PagelD: 4

A. Where did the even’s giving to your claim (s) occurs.

A. answer. The events took place on the grounds and property of First transit Inc., 621 route 1 south.
Unit D. North Brunswick New Jersey 08902.

A. answer. Rutgers University college campuses. 188 Rutgers St New Brunswick new jersey 08901

A. answer. Rutgers University college campuses. 610 Taylor road Piscataway new jersey 08854

B. What date and approximate time did the events giving rise to your claim(s) occur?

B. answer. On or about May of 2016 mr. mateo called the hotline ethics point regarding buses that where
unsafe to be operate.

B. answer. Fed 15, 2016. Between 5:00 pm and 7:30 pm Defendant. Schedule supervisor at that time. kim hale
retaliated against mr. mateo because he complained about safety conditions of bus 4192 that the defroster
didn't work and due to the windshield getting so foggy that there was no visibility. After complaining mr.hale told
mr. mateo to keep driving. mr.mateo said if i keep driving i would only be putting the public and his own safety
in danger. After refusing to keep driving. Upon belief mr.mateo was written up for

insubordination for complaining to ethics point and not violating safety procedure.

B. answer. mr. mateo who called the hotline ethics point and made several complaints also regarding mr.
oshiapem who is a safety supervisor. mr.oshiapem who put the lifes of students and the public while driving
bus 4194 on Jan 12 2017 time 1:03 pm ona state Highway rt 18 southbound and northbound with a tire that
was slashed from one end to the other.

B. answer. On Oct 24 2016 safety supervisor George oshiapem approached mr. mateo and showed a
fraudulent document of pictures of tires shredded and burned to the rim. Mr. oshiapem said to mr mateo I'm
giving you a written warning because bus 4209 had tires that were shredded to the rim. Mr. mateo said to mr
oshiapem.

Mr. Mateo who meet with safety manager mr. kelly Who wrote up mr. mateo and asked to sign a written
warning. mr. mateo said to mr kelly tires don't shredd to the rims when driving 25 miles inside a college
campus.

B.answer. mr. mateo was written up because he complained to ethics point regarding mr. hale and mr.
Oshiapem safety violations and endangering the lives of students motorists and employees on Jan 12 2017.
after finding that mr.mateo cornplained to ethics point. First transit inc. Fraudulent document was use to satisfy
a requirement of the law to ultimately fire mr. mateo in a more subtle manner because mr. Mateo made ethics
point aware of the fraudulent document

B. answer. On Nov 1 2016 mr. mateo appealed the written warning giving light to how tires would burn to the
rim and stating how the tires on the pictures didn't occurred on his shift or route. Also making management
aware that the devious document is fraudulent and have given rise to fraud.
Case 3:19-cv-17302-FLW-DEA Document1 Filed 08/28/19 Page 5 of 14 PagelD: 5

B. answer. While trying to find a resolution on or about june 2017 regarding an appeal. mr mateo who met with
agm/customer relations paul carbonari, steven skoler, and Union chairman mr wayne. There was no resolution
found nor was mr. mateo called to be given a work schedule. Mr. mateo who spoke with regional human
resource manager brad Bayer and also made him aware of the happening at firsts transit and the fraudulent
document.

| respectfully ask the court to see youtube "how to handle a blowout in your motorhome or other Rv" so that we
have a better understanding of the dynamics of how a tired blow out accurs and to avoid hearsay and
naysayers. | also provide a copy of one of the many different schedules to see the time it takes from one bus
stop to the other.

IV. Injuries

If you sustained injuries related to the the events alleged above, describe them and state what medical
treatment, if any, you required and received.

lv injuries answer. The retaliation detrimentally affected me emotionally physically and monetary aswell .
V. Relief:

State what you want the court to do for and the amount of monetary compensation, if any, you are seeking, and
the basis for such compensation.

Prayer for Relief: with respect to the court i ask for either a ( Judge trial ) to decide compensation if any.
Case 3:19-cv-17302-FLW-DEA Document1 Filed 08/28/19 Page 6 of 14 PagelD: 6
Case 3:19-cv-17302-FLW-DEA Document1 Filed 08/28/19 Page 7 of 14 PagelD: 7

B. List all defendants. You should state the full name of the defendants, even if that defendant is a government
agency, an organization, a corporation, or an individual. Include the address where each defendant can be
served. Make sure that the defendant(s) listed below are identical to those contained in the above caption.
Attach additional sheets of paper as necessary.

Defendant No. 1 Name Pies | 4 CO nSi t (me "y

Street Address 672 | Lov te L Soa h , wmuite D
County, City A720 7Th (A runsurick

State & Zip Code Min? JSecse; O&G 02

Defendant No. 2 Name

 

Street Address

 

County, City
State & Zip Code

 

 

Defendant No. 3 Name

 

Street Address

 

County, City
State & Zip Code

 

 

Defendant No. 4 Name

 

Street Address

 

County, City
State & Zip Code

 

 

II. Basis for Jurisdiction:

Federal courts are courts of limited jurisdiction. There are four types of cases that can be heard in federal court: 1)
Federal Question - Under 28 U.S.C. § 1331, acase involving the United States Constitution or federal laws or treaties
is a federal question case; 2) Diversity of Citizenship - Under 28 U.S.C. § 1332, a case in which a citizen of one
state sues a citizen of another state and the amount in damages is more than $75,000 is a diversity of citizenship case;
3) U.S. Government Plaintiff; and 4) U.S. Government Defendant.

 

 

 

 

A. What is the basis for federal court jurisdiction? (check all that apply)
[KJ Federal Questions a Diversity of Citizenship
[ jus. Government Plaintiff U.S. Government Defendant
B. If the basis for jurisdiction is Federal Question, what federal Constitutional, statutory or treaty right is at
issue?

 

 

 
Case 3:19-cv-17302-FLW-DEA Document 1 Filed 08/28/19 Page 8 of 14 PagelD: 8
Case 3:19-cv-17302-FLW-DEA Document1 Filed 08/28/19 Page 9 of 14 PagelD: 9

I declare under penalty of perjury that the foregoing is true and correct.

FAO

Signed this 2 x day of. Hugs d , 20 [9 .

Signature of Plaintiff
Mailing Address M. 4 \ ko M ateo

Mew Oo]
TelephoneNumber 927 §- 933° 1/&)
Fax Number (if you have one)

E-mail Address MY, Lk oY Ma tea é ) g mai] Oy

Note: —_ All plaintiffs named in the caption of the complaint must date and sign the complaint.

 

 

Signature of Plainti¥ [2 aZy?
Case 3:19-cv-17302-FLW-DEA Document1 Filed 08/28/19 Page 10 of 14 PagelD: 10
J}
a\ 4\Suoap +9 1d
ay) ‘ |

“SA
cofoyy Ay
2100 fic $0

samp d

 
y i

Case 3:19-cv-17302-FLW-DEA Document1 Filed 08/28/19 Page 12 of 14 PagelD: 12
 

 

 

 

Case 3:19-cv-17302-FLW-DEA Document1 Filed 08/28/19 Page 13 of 14 PagelD: 13

 

 
 

   
  

    

 

 

 

 

 

 
    
   
   
     
    
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H25 8:24 PM - 2:52AM (Train Station After 9:30PM) ToTALs
BCC (OUT) 10:18] PM 1:5 fe
DAVIDSON 40:1 PM 1:5@4M
LSM 10:14PM 1:5Q)4M
ARC 10:2q|PM 2:08AM
HILL CENTER . 10:2 PM 2:08
STADIUM 2:01AM
College Avenue (iN) 2: AM
College Avenue {O%'T} 2 1M
~ SCOTT HALL 2:14am
SS Train Station L_
SAC _ 2:20AM
Werblin zal
Buell Apartmens _2:2GA
BCC (IN) 2:2
BCC (OUT) 2:30AM
DAVIDSON 2:34AM
LSM 2:38AM
ARC gam
HILL CENTER AM
STADIUM 1AM
College Averue O29 Sp AM _ _
College Avenue (OUT) 9: END |
SCOTT HALL
SS Train Station
SAC :
 Werblin
Buell Apartmens —
BCC (IN) 1:17AM
BCC (OUT) 1:1844M
DAVIDSON 1:2Q/AM
LSM 1:23AM
ARC 1:26AM
HILL CENTER 1:23AM |
STADIUM 130MM | PL |
College Avenue (181) 1;409AM
College Avenue (QUT) 2: 1:4Q0AM
SCO HALL 1:44AM
SS Train Station _143}AM
“SAC 10:42 PM t4gAM |
Werblin 10: 6PM 1:4 AM
Buell Apartmens 10: 8 PM ¢ rs an
BCC (IN) 10:71 PM 12:05 AM 1:54 AM |

 

 

 

 

 

 

 

 

 

 

 

 

 
oc oo igo Page 14 of 14 PagelD: 14

— ee

 

 

 

 
